DETAILED ACTION
The office action is a response to an application filed on  April  19,  2021, wherein claims 21-34 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21, and 32 are  objected to because of the acronyms (RE and OFDM) used without spelling out in full at its first occurrence in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 28-31, and32-34 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Kim et al.(Kim hereafter) (US 20160080121 A1) (IDS provided).

Regarding claim 21  Kim teaches,  A user equipment of a wireless communication system, the user equipment comprising:
a communication module (Kim; Fig.25); and
a processor configured to control the communication module (Kim; Fig.25),
wherein the processor is configured to receive a demodulation reference signal (DM-RS) of data channel and receive the data channel based on the received DM-RS of the data channel (Kim; [0282] ... the UE-RS transmitted to the same position as RE position to which the PSS/SSS is allocated from the even numbered slot (that is, first slot) to which the PSS/SSS is transmitted is punctured and the other UE-RSs are transmitted), wherein a time-frequency resource mapped to a transmission of a DM-RS is predetermined (base station may exchange the position of the REs to which the UE-RSs of the antenna ports corresponding) (Kim; [0292] ... in some or all of RBs to which the PSS/SSS is transmitted, the base station may exchange the position of the REs to which the UE-RSs of the antenna ports corresponding to ranks 1 and 2 are allocated with the position of the REs to which the UE-RSs of the antenna ports to ranks 3 and 4 are allocated), and
wherein when the time-frequency resource mapped to the transmission of the DM- RS of the data channel overlaps with a time-frequency resource mapped to a different purpose from the transmission of the DM-RS (Kim; [0290] , [0298] At this time, the base station may identify whether the allocation positions of the REs for PSS/SSS and REs for the UE-RS are overlapped with each other (S2430).
[0299] If the allocation positions of the REs for PSS/SSS and REs for the UE-RS are overlapped with each other partially or fully, some or all of the UE-RSs are punctured as shown in the subframe structure of FIGS. 19 to 23 (S2440)), the processor is configured to receive, in an RE of an OFDM symbol located immediately after the time-frequency resource mapped to the different purpose, the DM-RS (Kim; [0283] ... the UE-RS of the OFDM symbol to which the PSS/SSS is transmitted may partially be overlapped with the PSS/SSS, and at this time, the UE-RS is allocated to maximum 4 REs only ),
wherein the DM-RS is a reference signal specific to the user equipment (Kim; [0293] ... the DM-RS may be used as the UE-RS, and the UE-RS may be referred to as URS or UE specific RS).

Regarding claim 32 Kim teaches, A method of operating a user equipment of a wireless communication system, the method comprising:
receiving a demodulation reference signal (DM-RS) of data channel and receive the data channel based on the received DM-RS of the data channel (Kim; [0282] ... the UE-RS transmitted to the same position as RE position to which the PSS/SSS is allocated from the even numbered slot (that is, first slot) to which the PSS/SSS is transmitted is punctured and the other UE-RSs are transmitted), wherein a time-frequency resource mapped to a transmission of a DM-RS is predetermined (base station may exchange the position of the REs to which the UE-RSs of the antenna ports corresponding) (Kim; [0292] ... in some or all of RBs to which the PSS/SSS is transmitted, the base station may exchange the position of the REs to which the UE-RSs of the antenna ports corresponding to ranks 1 and 2 are allocated with the position of the REs to which the UE-RSs of the antenna ports to ranks 3 and 4 are allocated), and
when the time-frequency resource mapped to the transmission of the DM- RS of the data channel overlaps with a time-frequency resource mapped to a different purpose from the transmission of the DM-RS (Kim; [0290] ...  [0298] At this time, the base station may identify whether the allocation positions of the REs for PSS/SSS and REs for the UE-RS are overlapped with each other (S2430).
[0299] If the allocation positions of the REs for PSS/SSS and REs for the UE-RS are overlapped with each other partially or fully, some or all of the UE-RSs are punctured as shown in the subframe structure of FIGS. 19 to 23 (S2440)), receiving, in an RE of an OFDM symbol located immediately after the time-frequency resource mapped to the different purpose, the DM-RS (Kim; [0283] ... the UE-RS of the OFDM symbol to which the PSS/SSS is transmitted may partially be overlapped with the PSS/SSS, and at this time, the UE-RS is allocated to maximum 4 REs only ),
wherein the DM-RS is a reference signal specific to the user equipment (Kim; [0293] ... the DM-RS may be used as the UE-RS, and the UE-RS may be referred to as URS or UE specific RS).

Regarding claim 22  Kim teaches,   The user equipment of claim 21, 
wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM- RS, (Kim; [0278-0281]... it is assumed that odd numbered of RBs (for example, 7 RBs) are allocated to the system bandwidth, RB of the lowest index is RB #k and RB of the highest index is RB #k+1),the processor is configured to determine whether to receive the DM-RS in a RE located after the time-frequency resource mapped to the different purpose based on whether an additional DM-RS of the data channel is present (Kim; [0281] In FIGS. 19 to 23, it is assumed that odd numbered of RBs (for example, 7 RBs) are allocated to the system bandwidth... the PSS/SSS is transmitted from an even numbered slot of the specific subframe, and the UE-RS is transmitted from even and odd numbered slots. In the drawings, RE marked with a horizontal pattern means a first UE specific RS (first UE-RS), and RE marked with a vertical pattern means a second UE specific RS (second UE-RS)).

Regarding claim 23 and 33  Kim teaches,   The claims 21 and 32
Kim  teaches, wherein the DM-RS is a first DM-RS of the data channel (Kim; [0290] whereby data transmission efficiency may be enhanced. That is, the UE-RSs allocated to REs which are not adjacent to the PSS/SSS may be transmitted without puncturing, and the UE may use the corresponding UE-RSs for PDSCH signal demodulation).

Regarding claim 28  Kim teaches, The user equipment of claim 21, 
Kim teaches, wherein the time-frequency resource mapped to the different purpose is a resource emptied without transmission (Kim; [0246] ... if the CSI-RS is configured at the subframe to which the PSS/SSS is transmitted, and is overlapped with RE to which the UE-RS defined in FIG. 12 is transmitted, the corresponding CSI-RS may be configured so as not to be transmitted).

Regarding claim 29  Kim teaches,  The user equipment of claim 21,
  Kim teaches, wherein the time-frequency resource mapped to the different purpose is a synchronization signal/physical broadcast channel (SS/PBCH) block (Kim; [0246])
wherein the SS/PBCH block comprises a synchronization signal and information on the wireless communication system (Kim; [0247] ... the CSI RS is configured so as not to be overlapped with the subframe for transmitting the PSS/SSS, whereby collision in transmission RE positions between the CSI RS and the UE-RS may be avoided.).

Regarding claim 30  Kim teaches, The user equipment of claim 21, 
Kim teaches, wherein the data channel is a physical downlink shared channel (PDSCH) (Kim; [0080] ... DL subframe are used as a data region to which a PDSCH is allocated.).

Regarding claim 31  Kim teaches, The user equipment of claim 21, 
Kim teaches,  wherein the data channel is a physical uplink shared channel (PUSCH) (Kim; [0078] ... UL subframe may be divided into a control region and a data region in the frequency domain... a PUSCH carrying user data is allocated to the data region).

Regarding claim 34  Kim teaches,   The user equipment of claim 32, wherein the receiving DMRS comprises determining whether to receive,  in a RE  of an OFDM symbol located immediately after transmission of the time-frequency resource mapped to the different purpose based on whether an additional DM-RS of the data channel is present (Kim; [0281] In FIGS. 19 to 23, it is assumed that odd numbered of RBs (for example, 7 RBs) are allocated to the system bandwidth... the PSS/SSS is transmitted from an even numbered slot of the specific subframe, and the UE-RS is transmitted from even and odd numbered slots. In the drawings, RE marked with a horizontal pattern means a first UE specific RS (first UE-RS), and RE marked with a vertical pattern means a second UE specific RS (second UE-RS)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (Park hereafter) (US 20150180625 A1) (IDS provided).

Regarding claim 24  Kim teaches, The user equipment of claim 21, 
Kim teaches, wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM-RS (Kim; [0246] ... the CSI-RS is configured at the subframe to which the PSS/SSS is transmitted, and is overlapped with RE to which the UE-RS defined),
Kim fails to explicitly teach,  the processor is configured to determine whether to receive the DM-RS in an RE located after the time-frequency resource mapped to the different purpose based on whether a signal quasi-co-located with a port of the DM-RS is present 
However, in the same field of endeavor Park teaches, the processor is configured to determine whether to receive the DM-RS in an RE located after the time-frequency resource mapped to the different purpose based on whether a signal quasi-co-located with a port of the DM-RS is present (Park; [0148-0149] For channel estimation between RS ports, the LTE(-A) system introduces the concept of "quasi co-located (QCL)". For example, in the case of two antenna ports, when the large-scale property of a radio channel for transmitting one symbol through one antenna port can be inferred from a radio channel for transmitting one symbol through the other antenna, it can be said that the two antenna ports are quasi co-located.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Park in order to enhance the performance of a processor of a DMRS-based receiver (Park; [0155]).

Regarding claim 25  Kim teaches, The user equipment of claim 21, 
Kim fails to explicitly teach, wherein the processor is configured to determine that a signal transmitted through the time-frequency resource mapped to the different purpose is quasi-co-located with the port of the DM-RS, and receive the data channel based on the signal.
However, in the same field of endeavor Park teaches, wherein the processor is configured to determine that a signal transmitted through the time-frequency resource mapped to the different purpose is quasi-co-located with the port of the DM-RS, and receive the data channel based on the signal (Park; [0155] ... the UE performs channel estimation on the corresponding PDSCH through a DMRS sequence and then performs data demodulation. For example, when the UE can assume that antenna ports (hereinafter, referred to as a "DMRS port") for transmission of a DMRS from the DL scheduling grant is configured to be QCL with antenna ports).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Park in order to enhance the performance of a processor of a DMRS-based receiver (Park; [0155]).

Regarding claim 26  Kim-Park teaches, The user equipment of claim 25, 
Kim fails to explicitly teach, wherein the processor is configured to estimate a state of a channel through which the data channel is transmitted based on the signal transmitted through the time-frequency resource mapped to the different purpose, and demodulate the data channel based on the state of the channel (Kim; [0271] ... UE-RS pattern applied to the subframe to which the PSS/SSS is transmitted as shown in FIGS. 14 and 15, RS density is lower than the UE-RS pattern of the subframe to which the PSS/SSS is not transmitted. Therefore, transmission power of the UE-RS may be increased to improve PDSCH demodulation performance of the UE. For example, the UE may assume that a ratio of a PDSCH EPRE and a UE-RS EPRE with respect to OFDM symbol to which the UE-RS is transmitted).

Regarding claim 27  Kim teaches, The user equipment of claim 26, 
Kim fails to explicitly teach, wherein the processor is configured to estimate at least one of a delay spread, a Doppler spread, a Doppler shift, an average gain, and an average delay of a channel through which the data channel is transmitted, based on the signal transmitted through the time-frequency resource mapped to the different purpose
However, in the same field of endeavor Park teaches, wherein the processor is configured to estimate at least one of a delay spread, a Doppler spread, a Doppler shift, an average gain, and an average delay of a channel through which the data channel is transmitted, based on the signal transmitted through the time-frequency resource mapped to the different purpose (Park; [0148] ... in the case of two antenna ports, when the large-scale property of a radio channel for transmitting one symbol through one antenna port can be inferred from a radio channel for transmitting one symbol through the other antenna, it can be said that the two antenna ports are quasi co-located. Here, the large-scale property includes one or more of delay spread, Doppler spread, Doppler shift, average gain, and average delay).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Park in order to enhance the performance of a processor of a DMRS-based receiver (Park; [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416        

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416